DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 10 and 18 are objected to because of the following informalities:   
Regarding claim 2, “data that can be used”  in lines 1-2 should read “data that is used”
Regarding claim 4, the limitation “second dedicated lumen” (recited three times in the claim claim) should read as -dedicated lumen-, since a first dedicated lumen has not been recited yet
Regarding claim 10, “data that can be used” in line 2 should read “data that is used”
Regarding claim 18, the limitation “first sensor provided at at least one” should read -first second provided at -
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the first pressure value and the second pressure value are received from the first sensor… and a second sensor…”. However, it is unclear as to whether the first pressure value is received from the first sensor and the second pressure value is received from a second sensor respectively, or whether the first and second pressure values are both received from each of the first and second sensors. For the purpose of examination, since both the first and second pressure readings are received from “the at least one sensor” as described in paragraph 0044 of the specification, the claim will be interpreted as both the first and second pressure values as being received from each of the first and second sensors .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos (US 20160375221) in view of Tvedt (WO 2017072261).
Regarding claim 1, Panotopoulos discloses a catheter for use in a fluid exchange system (abstract), comprising: 
an external catheter wall extending between a proximal end 11 and a distal end 12 of the catheter (fig. 1, wall between proximal end 11 and distal end  of the obligatory lumen 1, paragraph 0073); 
a fluid column chamber at a distal region of the catheter (see annotated fig. 1 below), wherein the fluid column chamber comprises a plurality of fluid exchange apertures 15 disposed in the external catheter wall (fig. 1, “lumen openings 15”, paragraph 0073); 
a first lumen 1 in fluid communication with the fluid column chamber and adapted for aspirating fluid from the fluid column chamber (fig. 1, obligatory lumen 1 connected to aspiration device 4, paragraph 0074); 
a second lumen 2 in fluid communication with the fluid column chamber and adapted for irrigating fluid into the fluid column chamber (fig. 1, lumen 2 connected with infusion device 3, paragraph 0073); 
but fails to teach a first sensor positioned to measure a fluid pressure within a fluid column of the fluid column chamber, wherein the first sensor is disposed on a lead, the lead being provided within an interior of the catheter or an exterior of the catheter.

    PNG
    media_image1.png
    595
    853
    media_image1.png
    Greyscale

However, Tvedt teaches a catheter 102/104 having a sensor assembly (fig. 1) for monitoring  body fluid (pg. 1, lines 8-15) with a first sensor 108 positioned to measure a fluid pressure within a fluid column of the fluid column chamber (fig. 2, pressure sensor 108 positioned to measure fluid within a confined space, see abstract, “such that the pressure sensor element (108) is within an interior volume of the shield (102)), wherein the first sensor 108 is dispensed on a wire or lead 106C , the lead 106C being provided within an interior of the catheter 102, 104 (fig. 2, wires 106c connected to sensor 108 and is dispensed within the shield 102 and catheter tube 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Panotopoulos to include a sensor positioned to measure a fluid pressure within a fluid column of the fluid column chamber, wherein the sensor is dispensed on a lead, the lead being provided within an interior of the catheter, as taught by Tvedt, for the purpose of providing a suitable sensing means that can be used to monitor fluid pressure of body fluid to get a better understanding of the wellbeing of a patient and understand the effectiveness of a treatment (see Tvedt, pg. 1, lines 8-15).
Regarding claim 2, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor 108 is configured to gather data that is used to monitor fluid pressure (see Tvedt, pg. 7, lines 21-32, “The sensor assembly 1 can be used to monitor pressure levels of a fluid or tissue F in various parts of a patient's body”).
Regarding claim 3, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor 108 is affixed at its distal end to an inner surface of the fluid column chamber (see Tvedt, fig. 2, sensor 108 attached at its distal end with epoxy glue 110 at the bottom, pg. 8, lines 13-16, “the solid epoxy glue 110 within the interior volume of the stiffener tube 102 provides a seal which prevents fluids from leaking into the catheter hose 104 and the flexible PCB 106”, see annotated fig. 2 of Tvedt below).

    PNG
    media_image2.png
    406
    908
    media_image2.png
    Greyscale

Regarding claim 8, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor 108 is adhesively affixed to the catheter (see Tvedt, pg. 3, lines 4-11, “Pressure sensor element may be fixed relative to the shield by a filler material… the filler material may comprise a cured adhesive. The adhesive may be biocompatible”)
Claims 4-5, 7, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt, and in further view of Limacher (US 20150257705)
Regarding claim 4, Panotopoulos, as modified by Tvedt, discloses a device further comprising a second sensor positioned to an area external to the catheter (see Panotopoulos, paragraph 0031, “a sensor at the tip of the catheter, e.g., a pressure sensor”), but fails to teach a second dedicated lumen, wherein a distal end of the second dedicated lumen opens into a sensing channel, wherein the sensing channel is in fluid communication with an area external to the catheter; and wherein the second sensor is positioned to measure a fluid pressure within the sensing channel, wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen.
However, Limacher teaches a dedicated lumen 10, wherein a distal end of the dedicated lumen 10 opens into a sensing channel (fig. 6b, channel 10 leading to opening 6 where a pressure sensor is within opening 6, see paragraph 0082), wherein in the sensing channel is in fluid communication with an area external to the catheter (fig. 6b, opening 6 serves as the sensing channel for the pressure sensor and is in fluid communication with area external to catheter), and a second sensor positioned to measure a fluid pressure within the sensing channel (fig. 6b, pressure sensor within opening 6, paragraph 0082, “the opening 6, in which a pressure sensor can be arranged”), wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen (paragraph 0094, “In the opening 6, there is a pressure sensor whose leads run through the channel 10 and the space between the first tube part 2 and the inner tube 21”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Panotopoulos in view of Tvedt to substitute the second pressure sensor of Panotopoulos with the pressure sensor taught in Limacher and to also include a dedicated lumen, wherein a distal end of the dedicated lumen opens into a sensing channel, wherein the sensing channel is in fluid communication with an area external to the catheter, and the second sensor is positioned to measure a pressure within the sensing channel, wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen, as taught by Limacher, for the purpose of providing a suitable structure that allows the pressure sensor to simultaneously determine the pressure in the surrounding environment and to determine the pressure in the fluid column chamber (see Limacher, paragraph 0026, “Arranged near the drainage opening, there is preferably at least one pressure sensor which is designed, on the one hand, to determine the pressure in the surrounding tissue [ergo, a fluid pressure external to the catheter] and, on the other hand, to determine the pressure in the drainage channel [ergo, a fluid pressure in the fluid column chamber]”)
Regarding claim 5, Limacher discloses wherein the second sensor measures a fluid pressure external to the catheter and a fluid pressure in the fluid column chamber (see Limacher, paragraph 0026, “Arranged near the drainage opening, there is preferably at least one pressure sensor which is designed, on the one hand, to determine the pressure in the surrounding tissue [ergo, a fluid pressure external to the catheter] and, on the other hand, to determine the pressure in the drainage channel [ergo, a fluid pressure in the fluid column chamber]”).
Regarding claim 7, Panotopoulos, as modified by Tvedt, discloses a second sensor provided on an exterior surface of the catheter wall (see Panotopoulos, paragraph 0031, “a sensor at the tip of the catheter, e.g., a pressure sensor”), but fails to teach wherein an aperture is defined in the external catheter wall such that at least a portion of the second sensor is provided within the aperture.
However, Limacher teaches a catheter for measuring fluid flow (abstract) wherein an external pressure sensor is provided within an aperture defined in the external catheter wall (fig. 2, round opening 6 has a pressure sensor, paragraph 0080, “Moreover, a round opening 6, in which a pressure sensor can be arranged, is provided between two elongate openings 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt to substitute the second pressure sensor of Panotopoulos with the pressure sensor taught in Limacher and to include an aperture defined in the external catheter wall such that at least a portion of the second sensor is provided within the aperture, as taught by Limacher, for the purpose of providing a suitable channel and chamber for the pressure sensor to be arranged with a protected electrical lead (see Limacher, paragraph 0082), thereby ensuring the functionality of the pressure sensor.
Regarding claim 9, Panotopoulos discloses a fluid exchange system (abstract), comprising: 
a controlling mechanism or control unit (paragraph 0028, “controlling mechanism is adapted to activate the aspiration device for an aspiration time period…. Wherein the controlling mechanism is adapted to disable the aspiration device during the infusion time period and the delay time period and to disable the infusion device during the aspiration time period and the delay time period” 
a tube set attachment 1, 2 removably connected to the control unit (fig. 1, lumen tubes 1 and 2 attached to aspiration device 4 and infusion device 3, respectively, paragraph 0073, and controlling mechanism activates aspiration device and infusion device, see paragraphs 0028-0029, “controlling mechanism is adapted to activate the aspiration device… the controlling mechanism can be adapted to infuse liquid through the additional lumen) the tube set attachment comprising a tube set fluidly connected to a fluid source 3 and a drainage receptacle 4 (fig. 1, infusion device 3 such as a fluid container, and aspiration device 4 such as a fluid container, paragraph 0027); and 
a catheter fluidly connected to the tube set (fig. 1, catheter comprises of lumen 1 and lumen 2, see abstract), the catheter comprising: 
an external catheter wall extending between a proximal end 11 and a distal end 12 of the catheter (fig. 1, wall between proximal end 11 and distal end  of the obligatory lumen 1, paragraph 0073); 
a fluid column chamber at a distal region of the catheter (see annotated fig. 1 below), wherein the fluid column chamber comprises a plurality of fluid exchange apertures disposed in the external catheter wall (fig. 1, lumen openings 15, paragraph 0073); 
a first lumen 1 in fluid communication with the fluid column chamber and adapted for aspirating fluid from the fluid column chamber (fig. 1, obligatory lumen 1 connected to aspiration device 4, paragraph 0074); 
a second lumen 2 in fluid communication with the fluid column chamber and adapted for irrigating fluid into the fluid column chamber (fig. 1, lumen 2 connected with infusion device 3, paragraph 0073); and
wherein the control unit is configured to supply the fluid to a patient through the tube set 1, 2 (fig. 1, tube 2 connected to infusion device 3, paragraph 0029, “the controlling mechanism can be adapted to infuse liquid through the additional lumen) and drain the fluid from the patient via the tube set 1, 2 (fig. 1, lumen 1 connected to aspiration device 4, paragraph 0028, “controlling mechanism is adapted to active the aspiration device), and18Attorney Docket No. 6184-1906880
but fails to teach a first sensor positioned to measure a fluid pressure within a fluid column of the fluid column chamber, or wherein the control unit is configured to receive measurements from the first sensor to monitor fluid pressure.

    PNG
    media_image1.png
    595
    853
    media_image1.png
    Greyscale

However, Tvedt teaches a catheter a sensor assembly for monitoring body fluid (pg. 1, lines 8-15) with a first sensor 108 positioned to measure a fluid pressure within a fluid column of the fluid column chamber (fig. 2, pressure sensor 108 positioned to measure fluid within a confined space, see abstract, “such that the pressure sensor element (108) is within an interior volume of the shield (102)), wherein the first sensor 108 is dispensed on a wire or lead 106C , the lead 106C being provided within an interior of the catheter 102, 104 (fig. 2, wires 106c connected to sensor 108 and is dispensed within the shield 102 and catheter tube 104), wherein the control unit is configured to receive measurements from the sensor to monitor fluid pressure (pg. 7, lines 21-32, “The sensor assembly 1 can be used to monitor pressure levels of a fluid or tissue F in various parts of a patient's body”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Panotopoulos to include a sensor positioned to measure a fluid pressure within a fluid column of the fluid column chamber, wherein the sensor is dispensed on a lead, the lead being provided within an interior of the catheter, as taught by Tvedt, for the purpose of providing a suitable sensing means that can be used to monitor fluid pressure of body fluid in order to get a better understanding of the wellbeing of a patient and understand the effectiveness of a treatment (see Tvedt, pg. 1, lines 8-15).
Panotopoulos, discloses a control unit is silent to wherein the controller comprises a processor, and Panotopoulus in view of Tvedt fails to teach wherein the first sensor is disposed on a lead, the lead extending through a first dedicated lumen formed within the catheter.
However, Limacher teaches a catheter for measuring a flow of fluid (abstract) wherein the control unit comprises a processor (paragraph 0094, “the processing unit is able to control the drainage of fluid through the drainage channel depending on  the pressure signal from the pressure sensor.” NOTE: since the processing unit controls drainage of fluid, the processing unit is a control unit comprising a processor.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Panotopoulos to comprise a processor, as taught by Limacher, for the purpose of providing a suitable means of controlling the drainage of fluid through the drainage channel depending on pressure signals from an accompanying pressure sensor (see Limacher, paragraph 0094, “the processing unit is able to control the drainage of fluid through the drainage channel depending on  the pressure signal from the pressure sensor.”), and to provide an alarm is triggered by a subsequent change of pressure and occlusion (see Limacher, paragraph 0026, “In the event of an occlusion and a subsequent change of pressure in the drainage channel, a signal can be output to the processing unit, such that an alarm can be triggered”) 
Moreover, Limacher teaches wherein a sensor is disposed on a lead (paragraph 0082, “electrical or optical leads can be routed through the channel 10 as far as the opening 6, in which a pressure sensor can be arranged), the lead extending through a first dedicated lumen 10 formed within the catheter (fig. 4, channel 10 with a lead, paragraph 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Panotopoulos in view of Tvedt such that the first sensor is disposed on a lead, the lead extending through a first dedicated lumen formed within the catheter, as taught by Limacher, for the purpose of providing a suitable channel and chamber for the pressure sensor to be arranged with a protected electrical lead (see Limacher, paragraph 0082), thereby ensuring the functionality of the pressure sensor.
Regarding claim 10, Panotopoulos, as modified by Tvedt, appears to disclose wherein the first sensor is configured to gather data that can be used to adjust a drainage of the fluid from the patient (see Tvedt, pg. 7, lines 21-32. NOTE: gathering pressure data can be used to adjust drainage, even if the device does not inherently adjust the drainage in response to said pressure data).
However, if this is not clearly envisioned by the applicant, Limacher teaches wherein a sensor is configured to gather data that can be used to adjust a drainage of the fluid from the patient (paragraph 0094, “the processing unit is able to control the drainage of fluid through the drainage channel depending on  the pressure signal from the pressure sensor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt such that the sensor is configured to gather data that can be used adjust a drainage of fluid from the patient, as taught by Limacher, for the purpose of providing a suitable means of controlling the drainage through the drainage channel depending on the pressure signal (see Limacher, paragraph 0094, “The processing unit is able to control the drainage of fluid through the drainage channel depending on the pressure signal from the pressure sensor”), especially in the case of occlusion (paragraph 0026, “In the event of an occlusion and a subsequent change of pressure in the drainage channel, a signal can be output to the processing unit, such that an alarm can be triggered.)
Regarding claim 11, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor is affixed at its distal end to an inner surface of the catheter (see annotated fig. 2 of Tvedt below and pg. 8, lines 13-16, epoxy filling the interior causes the sensor to be affixed to an inner surface of the catheter).

    PNG
    media_image3.png
    406
    908
    media_image3.png
    Greyscale

Regarding claim 12, Panotopoulos, as modified by Tvedt, discloses a second sensor in communication with an area external to the catheter (see Panotopoulos, paragraph 0031, “a sensor at the tip of the catheter, e.g., a pressure sensor”), but fails to teach a second dedicated lumen, wherein a distal end of the second dedicated lumen opens into a sensing channel, wherein the sensing channel is in fluid communication with an area external to the catheter; and a second sensor positioned to measure a fluid pressure within the sensing channel, wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen
However, Limacher teaches a dedicated lumen 10, wherein a distal end of the second dedicated lumen 6 opens into a sensing channel (fig. 6b, channel 10 leading to opening 6 where a pressure sensor is within opening 6, see paragraph 0082), wherein in the sensing channel is in fluid communication with an area external to the catheter (fig. 6b, opening 6 serves as the sensing channel for the pressure sensor and is in fluid communication with area external to catheter ),and a sensor positioned to measure a fluid pressure within the sensing channel (fig. 6b, pressure sensor within opening 6, paragraph 0082), wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen (paragraph 0094, “In the opening 6, there is a pressure sensor whose leads run through the channel 10 and the space between the first tube part 2 and the inner tube 21”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Panotopoulos in view of Tvedt by substituting the second pressure sensor of Panotopoulos with the pressure sensor taught in Limacher and including a second dedicated lumen, wherein a distal end of the second dedicated lumen opens into a sensing channel, wherein the sensing channel is in fluid communication with an area external to the catheter, and the second sensor is positioned to measure a pressure within the sensing channel, wherein the second sensor is positioned on a lead, the lead extending through the second dedicated lumen, as taught by Limacher, for the purpose of providing a suitable structure that allows the pressure sensor to simultaneously determine the pressure in the surrounding environment and to determine the pressure in the fluid column chamber (see Limacher, paragraph 0026, “Arranged near the drainage opening, there is preferably at least one pressure sensor which is designed, on the one hand, to determine the pressure in the surrounding tissue [ergo, a fluid pressure external to the catheter] and, on the other hand, to determine the pressure in the drainage channel [ergo, a fluid pressure in the fluid column chamber]”)
Regarding claim 13, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor measures a fluid pressure external to the catheter and a fluid pressure in the fluid column chamber (see Tvedt, fig. 2, pressure sensor 108 configured to measure pressure of specified area of fluid column chamber, and also the fluid pressure external to the catheter since the fluid column chamber is in fluid communication to fluid external to the catheter).
Regarding claim 15, Panotopoulos, as modified by Tvedt, discloses a second sensor provided on an exterior surface of the external catheter all (see Panotopoulos, paragraph 0031, “a sensor at the tip of the catheter, e.g., a pressure sensor”), but fails to teach wherein an aperture is defined in the external catheter wall such that at least a portion of the second sensor is provided within the aperture
However, Limacher teaches a catheter for measuring fluid flow (abstract) wherein an external pressure sensor is provided within an aperture defined in the external catheter wall (fig. 2, round opening 6 has a pressure sensor, paragraph 0080, “Moreover, a round opening 6, in which a pressure sensor can be arranged, is provided between two elongate openings 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt by substituting the second pressure sensor of Panotopoulos with the pressure sensor taught in Limacher and to include an aperture defined in the external catheter wall such that at least a portion of the second sensor is provided within the aperture, as taught by Limacher, for the purpose of providing a suitable channel and chamber for the pressure sensor to be arranged with a protected electrical lead (see Limacher, paragraph 0082), thereby ensuring the functionality of the pressure sensor.
Regarding claim 16, Panotopoulos, as modified by Tvedt, discloses wherein the first sensor 108 is adhesively affixed to the catheter (see Tvedt, pg. 3, lines 4-11 “Pressure sensor element may be fixed relative to the shield by a filler material… the filler material may comprise a cured adhesive. The adhesive may be biocompatible”)
Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Panotopoulos in view of Tvedt, and in further view of Miethke (US 20080139959).
Regarding claim 6, Panotopoulos, as modified by Tvedt, fails to teach wherein the first sensor is provided on the lead with at least one additional sensor 
However, Miethke teaches a device for recording intracranial pressures (abstract) wherein the device comprises a pressure sensor 41 provided on a lead 4 (fig. 5, pressure sensor 41 on microchip 4, paragraph 0174. NOTE: a microchip constitutes as an electrical lead as part of surface-mount technology, see https://en.wikipedia.org/wiki/Lead_(electronics)) with at least one additional sensor on the lead (fig. 5, pressure sensitive sensor 41 with other sensors 42, 43, 44 on microchip 4, paragraphs 0166 and 0168)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt to include at least one additional sensor on the lead, as taught by Miethke, for the purpose of providing a temperature sensor that can additionally be utilized to obtain more information to monitor the wellbeing of the patient (see Miethke, paragraph 0166, “One function region can be a pressure-sensitive sensor 41, for example, next to this [sic] other sensors 42, 43, 44 are indicated, e.g., one of these sensors can be a temperature sensor”)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt and Limacher, and in further view of Miethke.
Regarding claim 14, Panotopoulos, as modified by Tvedt, fails to teach wherein the first sensor is provided on the lead along with at least one additional sensor.
However, Miethke teaches a device for recording intracranial pressures (abstract) wherein the device comprises a pressure sensor 41 provided on a lead 4 (fig. 5, pressure sensor 41 on microchip 4, paragraph 0174. NOTE: a microchip constitutes as an electrical lead as part of surface-mount technology, see https://en.wikipedia.org/wiki/Lead_(electronics)) with at least one additional sensor on the lead (fig. 5, pressure sensitive sensor 41 with other sensors 42, 43, 44 on microchip 4, paragraphs 0166 and 0168)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt to include at least one additional sensor on the lead, as taught by Miethke, for the purpose of providing a temperature sensor that can additionally be utilized to obtain more information to monitor the wellbeing of the patient (see Miethke, paragraph 0166, “One function region can be a pressure-sensitive sensor 41, for example, next to this [sic] other sensors 42, 43, 44 are indicated, e.g., one of these sensors can be a temperature sensor”)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt, and in further view of Zakko (EP 0251512)
Regarding claim 17, Panotopoulos, as modified by Tvedt, fails to teach a computer-implemented method of using the fluid exchange system of claim 1, the method comprising: initiating, using a processor, a control unit to deliver a fluid through the second lumen; receiving, at the processor, a first pressure value of the fluid, wherein the first pressure value is measured by the first sensor; initiating, using the processor, the control unit to deliver additional fluid through the second lumen; receiving, at the processor, a second pressure value of the fluid, wherein the second pressure value is measured by the first sensor; comparing, using the processor, the first pressure value and the second pressure value; and in an event a difference between the first and second pressure values exceeds a pressure threshold value, initiating, using the processor, the control unit to drain the fluid through the first lumen, and, in the event the difference between the first and second pressure values is less than the pressure threshold value, initiating, using the processor, the control unit to deliver additional fluid through the second lumen.
However, Zakko teaches an aspiration system comprising an irrigation system (abstract) with a method comprising:
Initiating, using a processor, a control unit 22 to deliver a fluid through a second lumen 54 (fig. 1, pump 14 for infusion and pump 18 for aspiration controlled by controller circuit 22, see col. 5, lines 7-18, also see fig. 3, infusion port 54 of catheter, see col. 8, line 40. Note: second lumen is lumen of port 54 )
Receiving, at the processor, a first pressure value of the fluid, wherein the first pressure value is measured by the first sensor 24 (fig. 1, pressure transducer 24 takes a pressure measurement at one period of time, see col. 9, lines 66-67 and col. 10, lines 1-8)
Initiating, using the processor, the control unit to deliver additional fluid through the second lumen (“the microprocessor controlling said pump controller, which in turn controls the aspiration and infusion pumps in response to signals received from said pressure transducer”)
receiving, at the processor, a second pressure value of the fluid, wherein the second pressure value is measured by the first sensor 24 (fig. 1, pressure transducer 24 takes a pressure measurement at a separate period of time, see col. 9, lines 66-67 and col. 10, lines 1-8, also see col. 10, lines 24-61 ); 
wherein when a pressure value exceeds a pressure threshold value, initiating, using the processor, the control unit 22 to drain the fluid through the first lumen (“above the normal operating pressure range, the apparatus can be programmed to be “self-purging”), and in the event that the pressure value is less than the pressure threshold value, initiating, using the processor, the control unit 22 to deliver additional fluid through the second lumen (col. 4, lines 22-26, “at lower pressure, or pressure below the normal operating pressure range, the rate of aspiration is decreased while infusion continue”. Note: additional fluid is achieved by continuing infusion after determining that the pressure is below the normal operating range)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor disclosed in Panotopoulos in view of Tvedt such that it performs the method described above, as taught by  Zakko, for the purpose of providing a suitable means of removing obstructions within bodily cavities (see Zakko, abstract, “pressure sensitive apparatus for dislodging and removing flow obstructions in bodily cavities or organs by both delivering and removing fluid thereto”), thus allowing continuous operation of the catheter in the event of an obstruction.
Moreover, the processor taught in Zakko would be fully capable of analyzing a difference between pressure readings at different time intervals because a pressure difference within a period of time is analyzed to see if an obstruction is still present (col. 10, lines 24-61, “At that time valve 23 is open to effect continual gallbladder emptying to return the pressure to the normal operating range. If the pressure in the gallbladder does not return to the normal operating pressure setting within a preset time, for example, 7 seconds, then the controller can be programmed to instruct the pumps to reverse the direction of fluid movement, and simultaneously valves 23 and 26 are closed” NOTE: the two pressure values compared in this instance is the first instance that the pressure transducer senses a high pressure, and the second instance 7 seconds later that determines if the pressure is still too high), and it would be within the level of ordinary skill in the art to set a pressure threshold value based on differences in pressure over time, then perform the functions described above based on said difference in pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Panotopoulos in view of Tvedt and Zakko such that the processor compares the first pressure value and the second pressure value, and in an event a difference between the first and second pressure values exceeds a pressure threshold value, initiating, using the processor, the control unit to drain the fluid through the first lumen, and, in the event the difference between the first and second pressure values is less than the pressure threshold value, initiating, using the processor, the control unit to deliver additional fluid through the second lumen, for the purpose of providing a suitable method  that dynamically changes the criteria for actuation of the system to be more adaptable throughout usage
Regarding claim 18, wherein the first pressure value and the second pressure value are received from the first sensor provided at a position in the fluid column chamber defined in the catheter (see Tvedt, fig. 2, sensor 108 within the fluid chamber above it).
Claim 19, as best understood,  is rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt and Zakko, and in further view of Limacher
Regarding claim 19, Zakko discloses wherein the first pressure value and the second pressure value are received from the first sensor (see Zakko, col. 4, lines 1-5 “solvent delivery means in constant communication with a controller circuit via pressure transducers that monitor organ pressure”, NOTE: denoting that the method is performed with at least a first and a second sensor), but fails to teach wherein the first pressure value and the second pressure value are received from the first sensor provided at an exterior surface of the catheter and a second sensor provided at a position in the fluid column chamber defined in the catheter
However, Limacher teaches a sensor configured to measure the pressure within fluid column chamber provided at an exterior surface of the catheter (paragraph 0026, “Arranged near the drainage opening, there is preferably at least one pressure sensor which is designed, on the one hand, to determine the pressure in the surrounding tissue [ergo, a fluid pressure external to the catheter] and, on the other hand, to determine the pressure in the drainage channel [ergo, a fluid pressure in the fluid column chamber]”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Panotopoulos in view of Tvedt and Zakko to include a sensor configured to measure the pressure within the fluid column chamber provided at an exterior surface of the catheter, as taught by Limacher, such that the first sensor is provided at an exterior surface of the catheter and the second sensor is provided at a position in the fluid column chamber defined in the catheter, for the purpose of providing a suitable structure that can simultaneously determine pressure in the surrounding tissue and within the drainage channel or fluid column chamber (see Limacher, paragraph 0026), thereby providing more information to the practitioner regarding the status of the patient.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Panotopoulos in view of Tvedt, Zakko, and Limacher, such that the first pressure value and the second pressure value are received from the first sensor provided at the exterior surface of the catheter and the second sensor provided at a position in the fluid column chamber defined in the catheter for the purpose of providing additional measurements that can be utilized in determining the pressure threshold value, thereby providing more reliable information regarding the status of the patient and of the fluid pressure within the patient.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt and Zakko, and in further view of Burnett (US 20080249467)
Regarding claim 20, Panotopoulos, as modified by Tvedt and Zakko, fails to teach the method further comprising detecting, using the processor, an insertion pressure value for the catheter using the first sensor.
However, Burnett teaches an anatomical space sensor for catheters intended to access cerebrospinal fluid (paragraph 0045) that can detect an insertion pressure for the catheter (paragraph 0020, “Some embodiments of the method include the step of sensing an insertion force during the inserting step and optionally indicating insertion force information”, also see paragraph 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Panotopoulos in view of Tvedt and Zakko to further comprise detecting, using the processor, an insertion pressure value for the catheter using the first sensor, as taught by Burnett, for the purpose of providing a suitable step that prevents over and under insertion of invasive instrumentation, thereby preventing damage to surrounding tissue (see Burnett, paragraph 0007, “it becomes clear that over and under-insertion of invasive instrumentation is a major issue. During catheter placement in the peritoneal cavity, for example… damage to major abdominal vessels… has been reported” NOTE: the device is still usable within instruments for accessing cerebrospinal spaces, see paragraph 0045.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Panotopoulos in view of Tvedt and Browd (US 20130197422)
Regarding claim 21, Panotopoulos discloses a catheter 
an external catheter wall extending between a proximal end 11 and a distal end 12 of the catheter (fig. 1, wall between proximal end 11 and distal end  of the obligatory lumen 1, paragraph 0073); 
a fluid column chamber provided within the catheter (see annotated fig. 1 below), wherein the fluid column chamber comprises a plurality of fluid exchange apertures disposed in the external catheter wall (fig. 1, lumen openings 15, paragraph 0073)
a first lumen 1 in fluid communication with the fluid column chamber and adapted for aspirating fluid from the fluid column chamber (fig. 1, obligatory lumen 1 connected to aspiration device 4, paragraph 0074); 
a second lumen 2 in fluid communication with the fluid column chamber and adapted for irrigating fluid into the fluid column chamber (fig. 1, lumen 2 connected with infusion device 3, paragraph 0073); 
but fails to teach a lead positioned internally to the catheter, the lead comprising a plurality of sensors positioned in intervals along the length of the lead, wherein the sensors are configured to measure a fluid pressure either within the fluid column chamber to identify a fluid pressure gradient along a length of at least a portion of the catheter.
However, Tvedt teaches a lead 106 positioned internally to the catheter (fig. 2, printed circuit board (PCB) 106 serves as a lead,  see col. 6, lines 24-32), the lead comprising a sensor 108 positioned on the lead (fig. 2, pressure sensor 108, see col. 6, lines 24-32), wherein the sensor is configured to measure a fluid pressure within the fluid column chamber (fig. 2, pressure sensor 108 positioned to measure fluid within a confined space, see abstract, “such that the pressure sensor element (108) is within an interior volume of the shield (102)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter of Panotopoulos to include a lead positioned internally to the catheter, the lead comprising a sensor positioned on the lead, wherein the sensor is configured to measure a fluid pressure within the fluid column chamber, as taught by Tvedt,  for the purpose of providing a suitable sensing means that can be used to monitor fluid pressure of body fluid in order to get a better understanding of the wellbeing of a patient and understand the effectiveness of a treatment (see Tvedt, pg. 1, lines 8-15).
Moreover, Browd teaches a device for managing cerebrospinal fluid (paragraph 0003) with a plurality of sensors 236 positioned at an interval (fig. 2A, sensors 236a and 236b, paragraph 0051), wherein the sensors are configured to identify a fluid pressure gradient along a length of at least a portion of catheter 102 (paragraph 0050, “the sensors 236 can detect a pressure gradient directed toward the proximal portion 108a of the catheter 102”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Panotopoulos in view of Tvedt such that the lead comprises a plurality of sensors positioned in intervals along the length of the lead, wherein the sensors are configured to measure a fluid pressure within the fluid column chamber to identify a fluid pressure gradient along a length of at least a portion of the catheter, as taught and suggested by Browd, for the purpose of providing a suitable means of detecting conditions that may induce retrograde flow (paragraph 0050, “the sensors 236 can detect a pressure gradient directed toward the proximal portion 108a of the catheter 102 (e.g., toward the brain) that may be caused by patient orientation (e.g., upside-down), straining of the abdomen, low ICPs, and/or other conditions that may induce retrograde flow), thereby informing the practitioner of potential issues with the treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ligtenberg (US 4722348) discloses a catheter tip pressure transducer
Mizuno (US 4274423) discloses a catheter tip pressure transducer
Takezawa (US 5108364) discloses a monitoring catheter for medical use that senses a pressure within the body
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785